Citation Nr: 1635881	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  13-09 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and adjustment disorder, mixed with anxiety and depressed mood.


REPRESENTATION

Veteran represented by:	Leann Baker, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée




ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966, and from July 1967 to August 1972.  

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2011 rating decision in which the RO, inter alia, denied service connection for PTSD.  In December 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2013.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2013.  

With respect to the characterization of the claim on appeal, the Board notes that, while the Veteran's claim has only been adjudicated as one for service connection for PTSD, given the various diagnoses of acquired psychiatric disorders of record, including an adjustment disorder mixed with anxiety and depressed mood, the issue has been expanded and re-characterized, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In June 2016, the Veteran and his fiancée testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All such records have been reviewed.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.

The Veteran attributes his acquired psychiatric disability to his military service in Vietnam.  In particular, he asserts that during his military service he shipped body bags to the United States and witnessed rocket attacks and his fellow servicemen die in explosions.  See, e.g., June 2016 Board hearing transcript. 

The RO has conceded that the Veteran served in the Republic of Vietnam.  See September 2011deferred rating decision.

The Veteran's service treatment records (STRs) reflect that he had various behavior issues during his military service, such as physical altercations, chronic tardiness, and substance use.  See, e.g., STRs dated in August 1969 and June 1972.  Several in-service neurological and psychiatric evaluations  revealed no evidence of a mental disorder.  See, e.g., STRs dated June 1972 and July 1972.  However, a May 1972 STR indicates that the Veteran experienced emotional problems and the examining physician assessed acute anxiety.  STRs also show that the Veteran sought therapy related to "personal problems."  The Veteran's August 1972 separation examination report notes that he underwent a neurology evaluation in June 1972 and there was no evidence of a mental defect. 

Post service, a September 1976 VA hospital summary shows that the Veteran was admitted for drug abuse.  The hospital summary notes that the Veteran began his substance abuse during his military service. 

The Veteran was afforded a VA mental disorder examination in November 2011.  The VA examiner found that the Veteran did not meet the diagnostic criteria for PTSD under the DSM- IV (Diagnostic and Statistical Manual of Psychiatric Disorders, Fourth Edition) ; however, the examiner diagnosed adjustment disorder, mixed with anxiety and depressed mood.  The VA examiner opined that the Veteran's adjustment disorder, mixed with anxiety and depressed mood, was not related to his military service.  Rather, the VA examiner related the Veteran's acquired psychiatric disability to his current stressors, such as marital  and financial problems. 

Since the November 2011 VA examination, a November 2014 VA treatment record indicates that the Veteran meets the diagnostic criteria for PTSD under the DSM-5.

As such, the Board finds that the Veteran should be afforded a new VA examination.  Crucially, the November 2012 VA examiner did not consider all of the evidence of record, to include the Veteran's STRs that noted his behavioral problems, anxiety diagnosis, and that he sought mental health treatment during service.  Furthermore, there is conflicting evidence as to whether the Veteran has a current PTSD diagnosis. 

 Under these circumstances, the Board finds that a new examination is necessary to clarify all current  acquired psychiatric disability(es). and the relationship, if any, between each such diagnosed disability and service..  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  
Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records dated since May 2016.  

The Board also notes that potentially pertinent private treatment records may be outstanding.  For example, during the November 2011 VA examination, the Veteran reported that he initially received mental health treatment in 1976 when he was admitted to a  Washington DC substance abuse program, and  stated that he received substance abuse treatment at a civilian facility in Maryland in 1983.  However, such records have been not been submitted or requested.

Therefore, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records-to include treatment records from Washington DC substance abuse program in 1976 and substance abuse treatment at a civilian facility in Maryland in 1983, as referenced above.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the expanded claim on appeal.  


Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, dated since May 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his agent a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records-to include medical records pertaining to medical treatment/ from a Washington DC substance abuse program in 1976 and a substance abuse program at a civilian facility in Maryland in 1983.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  In addition, arrange for the Veteran to undergo VA mental disorders examination, by a VA psychiatrist or psychologist, to obtain medical information as to the current nature and etiology of any current psychiatric disability(ies).

The contents of the entire, electronic claims file (in VBMS and Virtual VA) must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies, to include psychological testing if warranted should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Based on examination of the Veteran and review of the record, the examiner should clearly identify all psychiatric disability(ies)-to include PTSD and  adjustment disorder mixed with anxiety and depression-currently present or present at any time pertinent to the January 2010 claim (even if now asymptomatic or resolved).

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly identify the stressor(s) underlying the diagnosis (specifically indicating whether such stressor(s) is/are associated with hostile military and/or terrorist activity), and fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the stressor(s) and the Veteran's symptoms. 

For each diagnosed acquired psychiatric disability other than PTSD, the examiner l should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (a) had its onset during service;(b) if a psychosis, was manifested to a compensable degree within the first post-service year , or (c) is otherwise medically related to service, to include claimed in-service stressful experiences and/or symptoms, and noted behavior changes, therein.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, to include the Veteran's STRs indicating  his behavioral problems, an anxiety diagnosis, and that he sought mental health treatment during service.  

The examiner must also consider and discuss all lay assertions, to include the Veteran's competent assertions as the nature, onset and continuity of symptoms.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state, and explain why.

Complete, clearly-stated rationale for the conclusions reached must be provided. 

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal, in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his agent a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


